DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5)
because they do not include the following reference sign mentioned in the
description: 12 [paragraph 0033]. Corrected drawing sheets in compliance with 37
CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the
application. Any amended replacement drawing sheet should include all the figures
appearing on the immediate prior version of the sheet, even if only one figure is being
amended. Each drawing sheet submitted after the filing date of an application must be
labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37
CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be
notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-10 and 16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6: the meets and bounds of the elements “lamp” and
“luminaire body” are unclear. Is the lamp supposed to produce the light? If so, “rotating shaft disposed on a side wall of the lamp” [lines 2-3 and 5: emphasis added] is unclear.
It is assumed that applicant means a side wall of the luminaire body.
Claims 7-9 are indefinite as depending from indefinite claim 6.
With respect to claim 10: Line 3: “the first limiting unit” does not have proper
antecedent basis.
With respect to claim 16: Lines 1-4: The claim is unclear as it is awkwardly written. For example, “a face, oriented toward the housing, of the protrusion is a second sliding face”.

Allowable Subject Matter
Claims 1-5, 11-15 and 17-20 are allowed.
Claims 6-10 and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


In a luminaire body, comprising: a lamp, and at least one rotating shaft disposed on a sidewall of the lamp, wherein: the rotating shaft comprises an elastic mechanism; a first end of the elastic mechanism serves as a connection end which is disposed on the sidewall of the lamp; and at least one first rabbet is formed in the elastic mechanism; prior art fails to show or suggest at a second end of the elastic mechanism in a direction away from the connection end, and a first limiting unit is disposed at the second end of the elastic mechanism.
In a face ring comprising one end configured to be sleeved on a luminaire body, wherein: the luminaire body comprises a lamp, and at least one rotating shaft disposed on a sidewall of the lamp, the rotating shaft comprises an elastic mechanism, a first end of the elastic mechanism serves as a connection end which is disposed on the sidewall of the lamp and at least one first rabbet is formed in the elastic mechanism at a second end of the elastic mechanism in a direction away from the connection end and another end of face ring is configured to be fixed to a mounting face, and the face ring comprises: a face ring body and an inner ring surface, and the inner ring surface has a circular ring structure protruding from the face ring body in a direction away from the mounting face, and the inner ring surface and the face ring body form a holding part for mounting the luminaire body; at least one connection unit is disposed on an outer wall of the inner ring surface, and the connection unit is configured to be connected to the rotating shaft, prior art fails to show or suggest a first limiting unit is disposed at the second end of the elastic mechanism.
In a lamp housing assembly, comprising: a face ring having a first mounting space therein, wherein two first sliding faces are formed opposite to each other on an outer surface of the face ring, and a second mounting space is provided on the first sliding face; and a housing disposed in the first mounting space, wherein two rotating shafts are connected to the housing, and each rotating shaft is connected with the corresponding second mounting space; an adjusting block is disposed on each of the rotating shafts; the adjusting block presses against the corresponding first sliding face, prior art fails to show or suggest each rotating shaft is rotatably connected with the corresponding second mounting space; and a guide block is disposed on the first sliding face to guide rotation of the adjusting block.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/           Primary Examiner, Art Unit 2875